—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about January 13, 1998, terminating respondent’s parental rights to the subject child and committing the child’s guardianship and custody to petitioner agency and the Commissioner of Social Services for the purposes of adoption, upon a fact-finding determination of permanent neglect, unanimously affirmed, without costs.
*332The finding of permanent neglect is supported by clear and convincing evidence that respondent failed to visit the child in accordance with the regular schedule arranged by the agency, and failed to cooperate with the agency’s efforts to find him housing (see, Matter of Star Leslie W., 63 NY2d 136, 143). Termination of respondent’s parental rights so as to free the child for adoption by his foster parents, rather than a suspended judgment, is in the child’s best interests in view of respondent’s failure to cooperate in efforts to find adequate housing and move out of the homeless shelter, despite having been afforded ample opportunities and time to do so. Concur— Rosenberger, J. P., Williams, Rubin, Saxe and Buckley, JJ.